Case: 1:19-cr-00559-SL Doc #: 6 Filed: 09/18/19 1 of 2. PagelD #: 120

 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO
EASTERN DIVISION
UNITED STATES OF AMERICA,

Plaintiff,

 

Vv.

MOTION TO SEAL INDICTMENT

DEEPAK RAHEJA,
GREGORY HAYSLETTE,
FRANK MAZZUCCO,
BHUPINDER SAWRHNY,

 

)
)
)
)
)
)
)
)
)
)

Defendants.

Now comes the United States of America, by and through counsel, Justin E. Herdman,
United States Attorney, and Michael L. Collyer, Assistant United States Attorney, and
respectfully moves this Court for an order sealing the attached indictment for the following
reason(s): to prevent flight of the defendants and potential destruction of evidence.

The government further requests this Court to order that an Assistant United States
Attorney of the Criminal Division of the United States Attorneys Office for the Northern District
of Ohio may obtain, upon request, a certified copy of this indictment should any defendant be
located in another judicial district and a certified copy of this indictment is needed for

forwarding to that judicial district. See Rule 6(e)(4) of the Federal Rules of Criminal Procedure.
Case: 1:19-cr-00559-SL Doc #: 6 Filed: 09/18/19 2 of 2. PagelD #: 121

Respectfully submitted,

JUSTIN E. HERDMAN
United States Attorney

. aoe,
Biche Loon
Michael L. Collyer (OH70061719)
Assistant United States Attorney
United States Court House
801 West Superior Avenue, Suite 400
Cleveland, OH 44113
(216) 622-3744
(216) 522-2403 (facsimile)
Michael.Collyer@usdoj.gov
